    USDC IN/ND case 4:21-cv-00014-TLS-JEM document 9 filed 05/19/21 page 1 of 9


                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF INDIANA
                              HAMMOND DIVISION AT LAFAYETTE

    MARCEL D. BROWN,

                         Plaintiff,

                         v.                              CAUSE NO.: 4:21-CV-14-TLS-JEM

    TIPPECANOE COUNTY JAIL,

                         Defendant.

                                      OPINION AND ORDER

         Marcel D. Brown, a plaintiff proceeding without counsel, filed a Complaint [ECF No. 5]

as well as a Motion to Proceed In Forma Pauperis [ECF No. 4].1 On April 9, 2021, the Court

denied the motion and dismissed the Complaint without prejudice with leave to file an amended

complaint to cures the deficiencies identified by the Court. On May 5, 2021, the Plaintiff filed an

Amended Complaint [ECF No. 7] and a Motion to Proceed In Forma Pauperis [ECF No. 8]. For

the reasons set forth below, the Motion to Proceed In Forma Pauperis [ECF No. 8] is DENIED

and the Plaintiff’s Amended Complaint is DISMISSED without prejudice. The Plaintiff is

GRANTED one final opportunity to amend his Complaint, accompanied either by the statutory

filing fee or a new Motion to Proceed In Forma Pauperis. If the Plaintiff fails to amend his

Complaint within the time allowed, the Clerk of Court will be directed to close this case without

further notice to the Plaintiff.




1
 Initially, a Complaint was filed on February 16, 2021, naming Carmen D. Brown and Marcel D. Brown
as plaintiffs in the caption; however, Marcel D. Brown did not sign the pleading. See ECF No. 1. The
Court granted Marcel D. Brown leave to sign the Complaint, which he did on February 19, 2021. See Feb.
17, 2021 Order, ECF No. 3; Compl., ECF No. 5. In its April 9, 2021 Opinion and Order, the Court
dismissed Carmen D. Brown as a plaintiff, and she is not named in the Amended Complaint. See Apr. 9,
2021 Op. & Order, ECF No. 6; Am. Compl., ECF No. 7.
 USDC IN/ND case 4:21-cv-00014-TLS-JEM document 9 filed 05/19/21 page 2 of 9


                                              DISCUSSION

       Ordinarily, a plaintiff must pay a statutory filing fee to bring an action in federal court. 28

U.S.C. § 1914(a). However, the federal in forma pauperis statute, 28 U.S.C. § 1915, provides

indigent litigants an opportunity for meaningful access to the federal courts despite their inability

to pay the costs and fees associated with that access. See Neitzke v. Williams, 490 U.S. 319, 324

(1989) (“The federal in forma pauperis statute, enacted in 1892 and presently codified as 28

U.S.C. § 1915, is designed to ensure that indigent litigants have meaningful access to the federal

courts.”). To authorize a litigant to proceed in forma pauperis, a court must make two

determinations: first, whether the litigant is unable to pay the costs of commencing the action, 28

U.S.C. § 1915(a)(1); and second, whether the action is frivolous or malicious, fails to state a

claim upon which relief may be granted, or seeks monetary relief against a defendant who is

immune from such relief, id. § 1915(e)(2)(B).

       Under the first inquiry, an indigent party may commence an action in federal court,

without prepayment of costs and fees, upon submission of an affidavit asserting an inability “to

pay such fees or give security therefor.” Id. § 1915(a). Here, the Plaintiff’s motion establishes

that he is unable to prepay the filing fee.

       The inquiry does not end there, however. In assessing whether a plaintiff may proceed in

forma pauperis, a court must look to the sufficiency of the complaint to determine whether it is

frivolous or malicious, fails to state a claim for which relief can be granted, or seeks monetary

relief against a defendant who is immune from such relief. Id. § 1915(e)(2)(B). District courts

have the power under § 1915(e)(2)(B) to screen complaints even before service of the complaint

on the defendants and must dismiss the complaint if it fails to state a claim. Rowe v. Shake, 196

F.3d 778, 783 (7th Cir. 1999). Courts apply the same standard under § 1915(e)(2)(B) as when



                                                  2
 USDC IN/ND case 4:21-cv-00014-TLS-JEM document 9 filed 05/19/21 page 3 of 9


addressing a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6). Luevano v. Wal-

Mart Stores, Inc., 722 F.3d 1014, 1018, 1027 (7th Cir. 2013).

       To state a claim under the federal notice pleading standard, a complaint must set forth a

“short and plain statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ.

P. 8(a)(2). The complaint must “contain sufficient factual matter, accepted as true, to ‘state a

claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). In reviewing the complaint, a court

accepts all well-pleaded facts as true and draws all reasonable inferences in favor of the non-

moving party. Tobey v. Chibucos, 890 F.3d 634, 645 (7th Cir. 2018).

       It appears that the Plaintiff’s Amended Complaint is brought under 42 U.S.C. § 1983 for

violations of his constitutional rights. “In order to state a claim under § 1983 a plaintiff must

allege: (1) that defendants deprived him of a federal constitutional right; and (2) that the

defendants acted under color of state law.” Savory v. Lyons, 469 F.3d 667, 670 (7th Cir. 2006)

(citation omitted). Because the Amended Complaint references the Plaintiff being released on

bond, it appears that the Plaintiff was a pretrial detainee protected by the Fourteenth

Amendment. See Miranda v. County of Lake, 900 F.3d 335, 352 (7th Cir. 2018).

       “[T]he Fourteenth Amendment’s Due Process Clause prohibits holding pretrial detainees

in conditions that ‘amount to punishment.’” Mulvania v. Sheriff of Rock Island Cnty., 850 F.3d

849, 856 (7th Cir. 2017) (quoting Bell v. Wolfish, 441 U.S. 520, 535 (1979)). “A pretrial

condition can amount to punishment in two ways: first, if it is ‘imposed for the purpose of

punishment,’ or second, if the condition ‘is not reasonably related to a legitimate goal—if it is

arbitrary or purposeless—a court permissibly may infer that the purpose of the government

action is punishment.’” Id. (quoting Bell, 441 U.S. at 538–39). “[A] pretrial detainee can prevail



                                                  3
 USDC IN/ND case 4:21-cv-00014-TLS-JEM document 9 filed 05/19/21 page 4 of 9


by providing only objective evidence that the challenged governmental action is not rationally

related to a legitimate governmental objective or that it is excessive in relation to that purpose.”

Id. at 856 (quoting Kingsley v. Hendrickson, 576 U.S. 389, 398 (2015)); see also Hardeman v.

Curran, 933 F.3d 816, 823 (7th Cir. 2019) (holding that “Kingsley’s objective inquiry applies to

all Fourteenth Amendment conditions-of-confinement claims brought by pretrial detainees”).

The Court considers each of the Plaintiff’s claims.

A.     Access to Medication

       “[M]edical-care claims brought by pretrial detainees under the Fourteenth Amendment

are subject only to the objective unreasonableness inquiry identified in Kingsley.” Miranda, 900

F.3d at 352. Such a claim must allege an objectively serious medical condition and that the

defendant’s response to it was objectively unreasonable. Williams v. Ortiz, 937 F.3d 936, 942–43

(7th Cir. 2019) (citation omitted). A medical need is objectively “serious” if it “is one that has

been diagnosed by a physician as mandating treatment or one that is so obvious that even a lay

person would perceive the need for a doctor’s attention.” Greeno v. Daley, 414 F.3d 645, 653

(7th Cir. 2005).

       Here, the Plaintiff alleges: “I was denied access to medication for seizures while I was in

jail.” Am. Compl. 2, ECF No. 7. Although the Plaintiff has now alleged a serious medical

condition—seizures, he still has not alleged that anyone at the jail was aware of this condition

and knew he was prescribed medication. Moreover, the only defendant named in the Amended

Complaint is the Tippecanoe County Jail, which the Court previously explained is not a proper

defendant. See Apr. 9, 2021 Op. & Order 7, ECF No. 6 (citing Smith v. Knox Cnty. Jail, 666 F.3d

1037, 1040 (7th Cir. 2012) (finding that a jail is a non-suable entity); Vaughn v. Lake Cnty. Jail,




                                                  4
 USDC IN/ND case 4:21-cv-00014-TLS-JEM document 9 filed 05/19/21 page 5 of 9


3:09-CV-72, 2009 WL 973493, at *2 (N.D. Ind. Apr. 9, 2009) (same)). The Court again dismiss

the Tippecanoe County Jail as a Defendant.

       As explained in the prior Opinion and Order, liability under § 1983 “depends on each

defendant’s knowledge and actions, not on the knowledge or actions of persons they supervise.”

Burks v. Raemisch, 555 F.3d 592, 594 (7th Cir. 2009). “[P]ublic employees are responsible for

their own misdeeds but not for anyone else’s.” Id. at 596. Also, there is no respondeat superior

liability under § 1983, and a government entity, such as a county, is only liable for damages

under § 1983 “when execution of a government’s policy or custom, whether made by its

lawmakers or by those whose edicts or acts may fairly be said to represent official policy, inflicts

the injury.” Calhoun v. Ramsey, 408 F.3d 375, 379 (7th Cir. 2004) (quoting Monell v. Dep’t of

Soc. Servs., 436 U.S. 658, 694 (1978)). To state a claim that a municipality has violated an

individual’s civil rights under § 1983, a plaintiff must allege that (1) the municipality had an

express policy that, when enforced, causes a constitutional deprivation; (2) the municipality had

a widespread practice that is so permanent and well settled it constitutes a custom or usage with

the force of law; or (3) a person with final policymaking authority caused the plaintiff’s

constitutional injury. Id. (quoting McTigue v. City of Chicago, 60 F.3d 381, 382 (7th Cir. 1995)).

       The Amended Complaint does not identify any individuals who were aware of the

Plaintiff’s medical need related to seizures and seizure medication, and the Amended Complaint

does not explain how any such individuals responded when the Plaintiff asked for medical

treatment or that the individuals became aware of the Plaintiff’s need for medication. The

Amended Complaint also contains no allegations that would state a claim of municipal liability

on his medical-care claim. Accordingly, the Plaintiff cannot proceed on his medical-care claim,

and the Court dismisses the claim.



                                                  5
 USDC IN/ND case 4:21-cv-00014-TLS-JEM document 9 filed 05/19/21 page 6 of 9


B.     Conditions of Confinement—Exposure to COVID-19

       In the Amended Complaint, the Plaintiff alleges that he tested positive for Covid-19

before he posted bond, which meant that he spent two weeks away from his wife and family

while in quarantine. The Plaintiff alleges that he was “not given a mask or other things to prevent

COVID-19.” Am. Compl. 2. He alleges that, on December 4, 2020, a guard let another inmate

into the Plaintiff’s cell during lockdown and the inmate was the first person to test positive for

COVID-19 a few days before the Plaintiff’s test. The Plaintiff alleges that inmates who tested

positive for COVID-19 were allowed into the dayroom for one hour and then, without the room

first being sanitized, those who were not sick were allowed into the dayroom.

       First, the claim fails because the Plaintiff has not named a defendant. As set forth above,

the Tippecanoe County Jail is not a proper defendant. The Plaintiff has not identified anyone

who allegedly violated his constitutional rights or how any such defendant was personally

involved in the alleged violations. Thus, the Plaintiff cannot bring this conditions-of-confinement

claim, and the Court dismisses the claim.

       In addition, the allegations in the Amended Complaint are insufficient to state a

constitutional violation. As an initial matter, the Plaintiff does not allege that he contracted

COVID-19 at the Tippecanoe County Jail; he only alleges that he tested positive for COVID-19

while at the Tippecanoe County Jail, which apparently delayed his release on bond due to

quarantine. The Plaintiff does not allege any facts regarding the date he was detained in the

Tippecanoe County Jail, the date he tested positive for COVID-19, or the date he was released on

bond. Moreover, as explained in the previous Opinion and Order, even if the Plaintiff contracted

COVID-19 at the jail, that fact alone is not sufficient to state a claim for a constitutional violation

based on his conditions of confinement. See, e.g., Burnette v. Schmaling, No. 20-CV-1792, 2021



                                                  6
 USDC IN/ND case 4:21-cv-00014-TLS-JEM document 9 filed 05/19/21 page 7 of 9


WL 1192362, at *2 (E.D. Wis. Mar. 30, 2021) (citing Coates v. Arndt, No. 20-C-1344, 2020 WL

6801884, at *1–2 (E.D. Wis. Nov. 18, 2020)). Further, he has not alleged any facts that he was

denied medical care in violation of the Fourteenth Amendment in relation to his personal case of

COVID-19 disease.

       The fact that he shared a cell with someone who later tested positive for COVID-19 by

itself does not state a constitutional claim for unreasonable conditions of confinement without

additional, specific factual allegations to suggest that housing them together was objectively

unreasonable (e.g., the defendant’s knowledge that the cellmate had tested positive for COVID-

19). Cf. Brown v. Watson, 21-CV-138, 2021 WL 1249834, at *2 (S.D. Ill. Apr. 5, 2021) (finding,

on preliminary review under 28 U.S.C. § 1915A(a), that the plaintiff stated a Fourteenth

Amendment claim of unconstitutional conditions of confinement based on exposure to COVID-

19 positive inmates, denial of protective gear, and denial of adequate testing for the virus).

       The Plaintiff alleges that he “was not given a mask or other things to prevent COVID-

19,” Am. Compl. 2, but he does not allege details to show that he was directly exposed to a

serious risk of harm as a result. See Tyler v. Lawrence, 2:20-CV-194-PPS, 2021 WL 1294007

(N.D. Ind. Apr. 7, 2021) (finding the general allegation that the plaintiff was housed around

individuals with COVID-19, Hepatitis C, and HIV too vague “to show he was directly exposed

to any serious risk of harm” and that he did not “allege he was sickened as a result of his

placement”). As for the allegation that “[t]he jail would allow all inmates who tested positive

into the dayroom for one hour, then allow all those not sick into the day room without sanitizing

first,” the Plaintiff does not allege that he was affected by this practice or how it harmed him.

       As for the injunctive relief sought in the Amended Complaint, all of which is related to

Covid-19 screening, vaccination, and increased cleaning, the Court explained in its prior Opinion



                                                  7
 USDC IN/ND case 4:21-cv-00014-TLS-JEM document 9 filed 05/19/21 page 8 of 9


and Order that any claim for injunctive relief on behalf of the Plaintiff himself is moot because

he is no longer detained in the Tippecanoe County Jail and does not allege that there is a realistic

possibility that he will again be detained in the Tippecanoe County Jail. See Maddox v. Love, 655

F.3d 709, 716 (7th Cir. 2011); Higgason v. Farley, 83 F.3d 807, 811 (7th Cir. 1996). In addition,

to the extent the Plaintiff seeks injunctive relief related to the conditions of confinement of other

detainees rather than in relation to his own constitutional rights, he lacks standing to seek the

requested injunctive relief. See Higgason, 83 F.3d at 810. Therefore, the Plaintiff cannot seek

injunctive relief based on the allegations of the Amended Complaint.

C.      Conditions of Confinement—Sanitation, Sleeping Conditions, and Recreation

        In the Amended Complaint, the Plaintiff alleges that, on his first night, he had to sleep on

the floor and that some days he was not allowed out for his “one hour.” Am. Compl. 2. He also

alleges that there are “really nasty showers, cells, and [rec] room.” Id. Even if these factual

allegations rise to the level of a constitutional violation, the Plaintiff has not identified the

defendants he is bringing this claim against. As set forth above, the Tippecanoe County Jail is

not a proper defendant. The Plaintiff has not identified who violated his rights or how any such

defendant was personally involved in making him sleep on the floor, depriving him of going

outside, and preventing the showers, cells, and rec room from being cleaned. And, as the Plaintiff

is no longer in the jail, he cannot seek injunctive relief to modify the conditions of his

confinement. Therefore, the Court dismisses this claim.

                                           CONCLUSION

        Based on the foregoing, the Court DENIES Marcel D. Brown’s Motion to Proceed In

Forma Pauperis [ECF No. 8], and DISMISSES without prejudice the Amended Complaint [ECF

No. 7] pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii).



                                                   8
 USDC IN/ND case 4:21-cv-00014-TLS-JEM document 9 filed 05/19/21 page 9 of 9


       The Plaintiff is granted up to and including June 17, 2021, for one final opportunity to

file a second amended complaint that cures the deficiencies set forth above. See Luevano, 722

F.3d at 1022 (stating that a litigant proceeding under the in forma pauperis statute has the same

right to amend a complaint as fee-paying plaintiffs have). Along with an amended complaint, the

Plaintiff must also either pay the filing fee or file a new Motion to Proceed In Forma Pauperis.

The Plaintiff is cautioned that, if he does not respond by the June 17, 2021 deadline, the Court

will direct the Clerk of Court to close this case without further notice.

       SO ORDERED on May 19, 2021.

                                                s/ Theresa L. Springmann
                                               JUDGE THERESA L. SPRINGMANN
                                               UNITED STATES DISTRICT COURT




                                                  9
